State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 2, 2015                      106159
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

TERRY L. RIVERS,
                    Appellant.
________________________________


Calendar Date:   May 5, 2015

Before:   Garry, J.P., Egan Jr., Lynch and Devine, JJ.

                               __________


     G. Scott Walling, Schenectady, for appellant.

      Andrew J. Wylie, District Attorney, Plattsburgh (Jaime A.
Douthat of counsel), for respondent.

                               __________


      Appeal from a judgment of the County Court of Clinton
County (Ryan, J.), rendered August 13, 2013, which revoked
defendant's probation and imposed a sentence of imprisonment.

      In 2005, defendant was convicted of two counts of grand
larceny in the fourth degree and was sentenced to five years of
probation. He was subsequently charged with violating the
conditions of his probation after he went to Texas on a one-month
pass and neither returned nor reported to his probation officer.
A warrant was issued for his arrest and he was eventually
returned to New York in 2013. Defendant admitted to the
probation violations and his probation was revoked. County Court
then sentenced him to concurrent terms of 1a to 4 years in
prison on each count of grand larceny in the fourth degree. He
                                 -2-                  106159

now appeals.1

      Defendant's sole contention is that his sentence is harsh
and excessive. Based upon our review of the record, we disagree.
Defendant has many prior criminal convictions and he admitted to
violating his probation without any promise being made as to the
sentence that would be imposed. Furthermore, he absconded from
the jurisdiction and remained in Texas until 2013, more than six
years afer the declaration of delinquency was issued. In view of
the foregoing and even though defendant received the maximum
sentence for a class E felony (see Penal Law § 70.00 [2] [e]; [3]
[b]), we find no extraordinary circumstances nor any abuse of
discretion warranting a reduction of the sentence in the interest
of justice (see People v Lowe, 53 AD3d 982, 983 [2008]; People v
Ciarleglio, 299 AD2d 571, 572 [2002]).

         Garry, J.P., Egan Jr., Lynch and Devine, JJ., concur.



         ORDERED that the judgment is affirmed.




                                ENTER:




                                Robert D. Mayberger
                                Clerk of the Court


     1
        Although defendant was released to parole in October
2014, his appeal is not moot given that he is still under the
control of the Board of Parole until he completes his sentence
(see People v Sebring, 111 AD3d 1346, 1347 [2013], lv denied 22
NY3d 1159 [2013]).